Matter of Randolph L.S. (2018 NY Slip Op 04183)





Matter of Randolph L.S.


2018 NY Slip Op 04183


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, TROUTMAN, AND WINSLOW, JJ.


656 CA 18-00123

[*1]IN THE MATTER OF RANDOLPH L.S., II, FOR LEAVE TO CHANGE A MINOR'S NAME TO SIENNA R.S., PETITIONER-APPELLANT; 	 EMILY R.K., RESPONDENT-RESPONDENT. 


COHEN & LOMBARDO, P.C., BUFFALO (KATE SULLIVAN NOWADLY OF COUNSEL), FOR PETITIONER-APPELLANT.
DIMATTEO & ROACH, WARSAW (MEAGHAN L. MCGINNIS OF COUNSEL), FOR RESPONDENT-RESPONDENT.
JASON C. HENSKEE, LACKAWANNA, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered March 28, 2017. The order denied the petition for leave to change the name of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court